It was insisted for the plaintiff that the expression of the word north
was a mistake in the surveyor, as the line would give but about half the complement of acres; that it would not measure the distance called for by the deed, as it would intersect Bryant's line before the distance was gained, and because from the point of its intersection with Bryant's line, along Bryant's line to the creek, would be only 130 poles; whereas the deed called for the whole length of Bryant's line, to wit, 320 poles. Add to this, that the true grammatical construction of the words used in the patent, "to Pollock's corner, thence to Bryant's," will determine the sense to Bryant's corner, not to Bryant's line, there being no line antecedently mentioned.